FILED
                              NOT FOR PUBLICATION
                                                                            JUL 3 2017
                       UNITED STATES COURT OF APPEALS                  MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                              FOR THE NINTH CIRCUIT


SHEENA MARIE PRESLEY-                              No.   15-17286
CARRILLO,
                                                   D.C. No. 2:14-cv-00742-JAT
                 Plaintiff-Appellant,

 v.                                                MEMORANDUM*

NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                 Defendant-Appellee.


                      Appeal from the United States District Court
                               for the District of Arizona
                      James A. Teilborg, District Judge, Presiding

                                Submitted June 15, 2017**
                                 San Francisco, California

Before: THOMAS, Chief Judge, FRIEDLAND, Circuit Judge, and CARNEY,***
District Judge.



             *
                   This disposition is not appropriate for publication and is not
precedent except as provided by Ninth Circuit Rule 36-3.
             **
                   The panel unanimously concludes this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
             ***
                    The Honorable Cormac J. Carney, United States District Judge
for the Central District of California, sitting by designation.
      Plaintiff-Appellant Sheena Marie Presley-Carrillo appeals the district court’s

order affirming the Commissioner of the Social Security Administration’s denial of

disability insurance benefits under Title II of the Social Security Act, 42 U.S.C. §§

401 et seq., based on the finding that she could perform her past relevant work as a

cashier. Ms. Presley-Carrillo alleged that she had been unable to work since

August 30, 2010, due to schizophrenia, bipolar disorder, manic depression, and

being seriously mentally ill. She argues that the Administrative Law Judge

(“ALJ”) erred in discounting the opinions of her treating and examining

physicians, discounting her own testimony regarding her symptoms, and failing to

conduct a function-by-function assessment of her claimed limitations in

determining that her residual functional capacity was the ability to perform simple,

repetitive, unskilled work.

      We review de novo the district court’s order affirming the denial of

disability benefits. Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). We may set

aside an ALJ’s denial of benefits only if it is based on legal error or not supported

by substantial evidence. Id. An ALJ may reject a physician’s uncontroverted

opinion if he gives “clear and convincing” reasons that are supported by substantial

evidence. Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005). “Substantial

evidence means more than a mere scintilla but less than a preponderance; it is such


                                           2
relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). We have

jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

      The ALJ gave clear and convincing reasons supported by substantial

evidence for affording “little weight” to the opinion of Dr. Beatriz Mateus, Ms.

Presley-Carrillo’s treating physician. In June 2012, Dr. Mateus opined that Ms.

Presley-Carrillo suffered moderate impairments in her ability to perform complex

or varied tasks, respond to work pressures, and complete a normal workday

without unreasonable interruptions from psychological symptoms, as well as

moderately severe impairments in her ability to respond appropriately to coworkers

and supervisors. The ALJ discounted Dr. Mateus’s opinion because he found that

it conflicted with her own medical treatment notes and there were no other

objective or clinical findings to support the opinion. The record as a whole

supports the ALJ’s finding. The treatment notes reflected consistently mild

symptoms, mental stability, and no further delusions or hallucinations from June

2011 onwards, when Ms. Presley-Carrillo stopped using illicit drugs and was

compliant with her medications. See Valentine v. Comm’r Soc. Sec. Admin., 574

F.3d 685, 693 (9th Cir. 2009) (concluding that inconsistency between physician’s




                                          3
opinion and treatment notes was a proper basis for discrediting opinion); Connett v.

Barnhart, 340 F.3d 871, 875 (9th Cir. 2003) (same).

      Ms. Presley-Carrillo also argues that the ALJ improperly relied on the

Global Assessment of Function (“GAF”) score recorded in her treatment notes in

discounting Dr. Mateus’s opinion. She argues that this score was suspect because

it remained at 70 (indicating only mild impairments) even when the treatment notes

otherwise demonstrated that her symptoms had significantly worsened. Although

GAF scores in isolation are insufficient to determine a patient’s level of

functioning, the Social Security Administration has indicated that they should be

“considered as medical opinion evidence under 20 C.F.R. §§ 404.1527(a)(2) and

416.927(a)(2) when they are from an acceptable medical source.” Soc. Sec. Disab.

Claims Handbook § 2:15 n.40 (citing SSA Administrative Message 13066). Here,

the ALJ considered the GAF score alongside the remainder of the extensive

treatment notes in concluding that Dr. Mateus’s opinion deserved “little weight;”

that was not an error.

      The ALJ likewise gave clear and convincing reasons supported by

substantial evidence for attributing “little weight” to the opinion of Dr. Marcel Van

Eerd, the examining physician. Dr. Van Eerd examined Ms. Presley-Carrillo once

in December 2010 and opined, among other things, that Ms. Presley-Carrillo


                                          4
suffered mild to moderate limitations in understanding simple, work-like

instructions and severe limitations in maintaining routine and adapting, and

demonstrated a poor ability to make work decisions on a consistent basis and to

manage stress. He also opined that she would have “severe limitations” in

maintaining a repetitive routine and would likely require “more than routine

supervision.” The ALJ did not simply discredit Dr. Van Eerd’s opinion because

there were more recent medical records available, as Ms. Presley-Carrillo argues.

Rather, the ALJ found that the treatment notes from the year and a half after Dr.

Van Eerd’s assessment showed significant improvement in her condition. Nor did

the ALJ rely on Dr. Mateus’s discredited opinion to discredit that of Dr. Van Eerd,

as Ms. Presley-Carrillo contends. Rather, he relied on Dr. Mateus’s extensive

treatment notes to discount the workplace functionality opinions of both Dr.

Mateus and Dr. Van Eerd.

      The ALJ also criticized Dr. Van Eerd’s opinion in part because Dr. Van Eerd

did not define the terms “mild,” “moderate,” or “severe” in his assessment. This

criticism was improper, since the ALJ did not raise such concerns at the hearing.

See Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th Cir. 2001) (explaining that

ALJ has an independent “duty to fully and fairly develop the record and to assure

that the claimant’s interests are considered,” and “[a]mbiguous evidence, or the


                                          5
ALJ’s own finding that the record is inadequate to allow for proper evaluation of

the evidence, triggers the ALJ’s duty to ‘conduct an appropriate inquiry.’” (quoting

Smolen v. Chater, 80 F.3d 1273, 1288 (9th Cir. 1996))). However, this error was

harmless because the ALJ gave a reason supported by the record for not giving

much weight to Dr. Van Eerd’s opinion—specifically, that it conflicted with more

recent treatment notes from Dr. Mateus. Carmickle v. Comm’r, Soc. Sec. Admin.,

533 F.3d 1155, 1162 (9th Cir. 2008) (concluding that ALJ’s error was harmless in

light of other valid reason given for adverse credibility determination).



      The ALJ also provided clear and convincing reasons supported by

substantial evidence for discounting Ms. Presley-Carrillo’s testimony regarding her

symptoms of confusion and being unable to concentrate. The ALJ reasonably

concluded that this testimony was not credible because it conflicted with the

medical evidence showing mild impairments and stable condition when Ms.

Presley-Carrillo was not taking illicit drugs and was taking her prescribed

medications. Moreover, as the ALJ reasonably found, Ms. Presley-Carrillo’s

typical daily activities were inconsistent with her symptom testimony—particularly

given that she already worked part-time and regularly handled money at home by

paying bills, managing a savings account, counting change, and using a checkbook.


                                          6
Molina v. Astrue, 674 F.3d 1104, 1112–13 (9th Cir. 2012) (“While a claimant need

not ‘vegetate in a dark room’ in order to be eligible for benefits . . . the ALJ may

discredit a claimant’s testimony when the claimant reports participation in

everyday activities indicating capacities that are transferable to a work setting.”

(quoting Cooper v. Bowen, 815 F.2d 557, 561 (9th Cir. 1987))). The ALJ did not

discredit Ms. Presley-Carrillo’s testimony due to a lack of supporting evidence, as

Ms. Presley-Carrillo contends, but rather, because her testimony conflicted with

evidence of her daily activities and, more importantly, with the extensive treatment

notes indicating that she consistently exhibited mild symptoms and mental stability

when she stopped using illicit drugs and took her prescribed medications. See, e.g.,

Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 599–600 (9th Cir. 1999)

(concluding that ALJ’s rejection of claimant’s testimony was supported by clear

and convincing reasons in light of inconsistencies between claimant’s testimony

and objective medical evidence in the record).

      Ms. Presley-Carrillo also argues that the ALJ failed to view her

noncompliance in taking prescribed medications as part of her overall mental

illness when discounting her testimony. However, Ms. Presley-Carrillo does not

point to any evidence in the record demonstrating that her mental health

impairments caused that noncompliance. Cf. Garrison v. Colvin, 759 F.3d 995,


                                           7
1018 n.24 (9th Cir. 2014) (“[W]e do not punish the mentally ill for occasionally

going off their medication when the record affords compelling reason to view such

departures from prescribed treatment as part of claimants’ underlying mental

afflictions.”). The record demonstrates that in the year leading up to the hearing

before the ALJ, Ms. Presley-Carrillo was capable of consistently taking her

prescribed medications.1

      Finally, the ALJ did not err in finding that Ms. Presley-Carrillo’s residual

functional capacity was the ability to perform simple, repetitive, unskilled work or

in concluding that she could perform her past relevant work as a cashier. Contrary

to Ms. Presley-Carrillo’s assertion, it was not necessary for the ALJ to list the

requirements of a cashier job and then compare those requirements to Ms. Presley-

Carrillo’s capabilities on a function-by-function basis. Bayliss, 427 F.3d at 1217

(“Preparing a function-by-function analysis for medical conditions or impairments

that the ALJ found neither credible nor supported by the record is unnecessary.”).

The ALJ had already discredited Ms. Presley-Carrillo’s symptom testimony and



             1
               Ms. Presley-Carrillo also contends that the ALJ erred in discounting
her testimony on the ground that she made inconsistent statements about her
sobriety. We need not reach this issue, however, because the ALJ provided
sufficient other reasons for discounting her testimony—namely, that her testimony
conflicted with evidence of her typical daily activities and the information
contained in Dr. Mateus’s treatment notes.
                                           8
the opinions of Dr. Van Eerd and Dr. Mateus; accordingly, there was no remaining,

credible evidence that supported Ms. Presley-Carrillo’s claimed limitations. The

ALJ found, and the record adequately supports, that Ms. Presley-Carrillo’s

episodes of psychiatric difficulties were directly related to her use of illicit drugs

and her failure to take prescribed medications. Substantial evidence supported the

ALJ’s conclusion that when Ms. Presley-Carrillo did not take illicit drugs and was

compliant with her prescribed medications, the impairments that she suffered were

not severe enough to impact her ability to engage in simple, repetitive, unskilled

work.2



      AFFIRMED.




             2
               Ms. Presley-Carrillo also argues that the ALJ improperly relied on
the Medical-Vocational Guidelines in determining that she could perform other
jobs which exist in the national economy. We need not reach this issue because the
ALJ’s conclusion that she could perform other existing jobs was an alternative
basis for denying benefits, and we have affirmed another basis—the ALJ’s finding
that she could perform her past relevant work as a cashier.
                                            9